Citation Nr: 1641781	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to January 20, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Reno, Nevada now has jurisdiction.


FINDINGS OF FACT

VA received the Veteran's claim for service connection for PTSD on January 20, 2010, and the prior denials of service connection for mental health disorders went one year without appeal. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 20, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.156, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In earlier effective date claims such as this one, the VCAA does not apply, because the facts of the claim are undisputed, and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.  Nevertheless, the RO sent the Veteran a letter in January 2010 providing him notice in compliance with the VCAA and implementing laws.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Earlier effective date

The Veteran asserts that he should have an earlier effective date for the grant of service connection for PTSD because he previously filed a claim for anxiety.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015 so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

To initiate an appeal of an RO decision, a veteran must file a notice of disagreement within one year from the date of mailing of the determination.  A notice of disagreement must be in writing, express disagreement, and identify the determination with which disagreement is expressed.  See 38 U.S.C.A. § 7105.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the record and determines that the criteria for an effective date prior to January 20, 2010 for the grant of service connection for PTSD have not been met.  See 38 C.F.R. § 3.400.  

The record shows that VA received the Veteran's claim of service connection for PTSD on January 20, 2010 and the prior denials of service connection for mental health disorders were not appealed.  The Veteran submitted a statement requesting service connection for PTSD.  This claim was received by the RO and date-stamped January 20, 2010.  The Veteran does not dispute that his claim was received on this date.  Instead, he contends that he is entitled to service-connected compensation prior to the date of his claim because he filed a prior claim for anxiety and there was evidence that he had a PTSD diagnosis at that time.  See Notice of Disagreement, Form 9.  

The Veteran is correct in his assertion that the PTSD diagnosis should have been considered with his claim for anxiety pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  However, he did not raise that concern or appeal within one year of the September 2006 decision that denied service connection for anxiety or appeal the earlier June 2005 denial of service connection for PTSD.  VA also did not receive new and material evidence within one year of those decisions.  To the contrary, the evidence of a stressor from fear of hostile military activity, which ultimately facilitated the grant of benefits, came during the processing of the current claim filed on January 20, 2010.  When the Veteran did not appeal those earlier decisions, the denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  His current claim began on January 20, 2010.  Therefore, January 20, 2010 is the proper effective date for service-connected benefits.  See 38 C.F.R. § 3.400.
 

ORDER

An effective date prior to January 20, 2010 for the grant of service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


